So OY DR HW BR WW bw

oN DW FY Yn =F DD wea DH BP WD NH BS

 

Case 2:19-cr-00088-SPL Document 11 Filed 01/22/19 Page 1 of 6

FILED LODGED

__ RECEIVED _ copy

 

Lee trnareneme mater!

JAN 2 2 2019
CLERK U § DISTRICT COURT

DISTRIGT OF é ,
BY rn eter

 

 

REDACTED FUR
PUBLIC DIRCLOSUR:

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA
CR-19-00088-PHX-SPL (MHB)

United States of America, ~ INDICTMENT

Plaintiff, VIO:
50 U.S.C. § 1705(a) and (c);

VS. ie CF -R. 8§ 742.4, 764.2, 774, Supp.

oO.
(Conspiracy; International Emergency
Jian Fun Tso, Economic Bowers Act and the Export
a.k.a Steven Tso, Control Reform Act)

ount

18 U.S.C. § 554(a)

(Smu gling Goods from the United
tates)

Count 2

18 U.S.C. § 1956(h)
Conspiracy to Commit Money
aundering)

Count 3

18 U.S.C. § 1956(a)(2)(A)
Money Laundering
Counts 4-7

18 U.S.C. §§ 981 and 982,

21 U.S.C. 3§ 853 and 881, and
28 U.S.C. § 2461(c)
(Forfeiture Allegation)

Defendant.

 

 

 

THE GRAND JURY CHARGES:
COUNT 1

(Conspiracy; International Emergency Economic Powers Act)
Beginning on or about January 18, 2018, and continuing until on or about J anuary
15, 2019, in the District of Arizona and elsewhere, Jian Fun Tso, a.k.a. Steven Tso, and

others unknown, knowingly and willfully agreed, combined, and conspired with each other,

 

 

 
Oo Fe YD DD A BP WwW HY eS

NY NY NY NY NY NY NY NY HB Be Be we ew ew ew ew Ln iL
oO | N WN & Qo NO Q Ko) ao o~l N nN & wo No _ S

 

 

Case 2:19-cr-00088-SPL Document 11 Filed 01/22/19 Page 2 of 6

to export, or cause to be exported, from the United States to the People’s Republic of China,
Cobham radiation-hardened programmable memory microchips, bearing part number
5962R9689109VXC, without having first obtained the required license from the United
States Department of Commerce.

In violation of Title 50, United States Code, Section 1705(a) and (c); Title 15, Code
of Federal Regulation, Sections 742.4, 764.2, 774, Supp. No. 1; and the Export Control
Reform Act of 2018, Pub. L. No. 115-232, tit. 17, subtitle B, 132 Stat. 2208 (2018).

COUNT 2
(Smuggling Goods from the United States)

Beginning on or about January 18, 2018, and continuing on or about January 15,
2019, in the District of Arizona and elsewhere, Jian Fun Tso, a.k.a Steven Tso, did
knowingly export and send, and attempt to export and send, from the United States,
Cobham radiation-hardened programmable memory microchips, bearing part number
5962R9689109VXC, contrary to law and regulation of the United States, that is, the
International Emergency Economic Powers Act (IEEPA), Title 50, United States Code,
Sections 1705(a) and (c), and the Export Control Reform Act of 2018, Pub. L. No. 115-
232, tit. 17, subtitle B, 132 Stat. 2208 (2018).

In violation of Title 18, United States Code, Section 554(a).

COUNT 3
(Conspiracy to Commit Money Laundering)

Beginning on or about January 18, 2018, and continuing on or about January 15,
2019, in the District of Arizona and elsewhere, Jian Fun Tso, a.k.a Steven Tso, and others
unknown, knowingly agreed, combined, and conspired with each other to transport,
transmit, and transfer funds, that is approximately $541,375 in United States dollars, from
a place outside the United States, that is, the United Kingdom, to a place in the United
States, that is, the District of Arizona, with the intent to promote the carrying on of specified

unlawful activity, that is, by exporting, or causing to be exported, from the United States

-2-

 

 
Oo A YD DH A BP W VP =

YN NY YY NY NY NY NN NY Be eB ee ee oe ew en
oN DYN FF KBNH KF DO MHI DAH BW HH BS

 

 

Case 2:19-cr-00088-SPL Document 11 Filed 01/22/19 Page 3 of 6

to the People’s Republic of China, items on the United States Department of Commerce’s
Commerce Controlled List, without having first obtained the required license from the
United States Department of Commerce, in violation of the International Emergency
Economic Powers Act (IEEPA) and the Export Administration Regulations (EAR).

All in violation of Title 18, United States Code, Section 1956(h).

COUNT 4
(Money Laundering)

On or about August 20, 2018, in the District of Arizona and elsewhere, Jian Fun
Tso, a.k.a Steven Tso, did knowingly transport, transmit, and transfer funds, that is
approximately $99,970 in United States dollars, from a place outside the United States, that
is, the United Kingdom, to a place in the United States, that is, the District of Arizona, with
the intent to promote the carrying on of specified unlawful activity, that is, by attempting
to export, or attempting to cause the export, from the United States to the People’s Republic
of China, Cobham radiation-hardened programmable memory microchips, bearing part
number 5962R9689109VXC, without having first obtained the required license from the
United States Department of Commerce, in violation of IEEPA and the EAR.

All in violation of Title 18, United States Code Section 1956(a)(2)(A).

| COUNT 5
(Money Laundering)

On or about August 22, 2018, in the District of Arizona and elsewhere, Jian Fun
Tso, a.k.a Steven Tso, did knowingly transport, transmit, and transfer funds, that is
approximately $104,970 in United States dollars, from a place outside the United States,
that is, the United Kingdom, to a place in the United States, that is, the District of Arizona,
with the intent to promote the carrying on of specified unlawful activity, that is, by
attempting to export, or attempting to cause the export, from the United States to the

People’s Republic of China, Cobham radiation-hardened programmable memory

| microchips, bearing part number 5962R9689109VXC, without having first obtained the

required license from the United States Department of Commerce, in violation of IEEPA,

-3-

 

 
CoO SI DB nH BP WY NH we

NY N NY NY NY NY NY NY NO Be ee Be ee em ee De QL
ao AID HA FF WYN KF DO OH DWH BP WwW NH HS

 

 

Case 2:19-cr-00088-SPL Document 11 Filed 01/22/19 Page 4 of 6

and the EAR.
All in violation of Title 18, United States Code Section 1956(a)(2)(A).
COUNT 6
(Money Laundering)

On or about August 22, 2018, in the District of Arizona and elsewhere, Jian Fun
Tso, a.k.a Steven Tso, did knowingly transport, transmit, and transfer funds, that is $59,970
in United States dollars, from a place outside the United States, that is, the United
Kingdom, to a place in the United States, that is, the District of Arizona, with the intent to
promote the carrying on of specified unlawful activity, that is, by attempting to export, or
attempting to cause the export, from the United States to the People’s Republic of China,
Cobham radiation-hardened programmable memory microchips, bearing part number
5962R9689109V XC, without having first obtained the required license from the United
States Department of Commerce, in violation of IEEPA and the EAR.

All in violation of Title 18, United States Code Section 1956(a)(2)(A).

COUNT 7
(Money Laundering)

On or about January 8, 2019, in the District of Arizona and elsewhere, Jian Fun Tso,
a.k.a Steven Tso, did knowingly transport, transmit, and transfer funds, that is
approximately $274,965 in United States dollars, from a place outside the United States,
that is, the United Kingdom, to a place in the United States, that is, the District of Arizona,
with the intent to promote the carrying on of specified unlawful activity, that is, by
attempting to export, or attempting to cause the export, from the United States to the
People’s Republic of China, Cobham radiation-hardened programmable memory
microchips, bearing part number 5962R9689109VXC, without having first obtained the
required license from the United States Department of Commerce, in violation of IEEPA
and the EAR.

All in violation of Title 18, United States Code Section 1956(a)(2)(A).

-4.

 
oO NDR HW BP WwW PO &

Y NY NY N YY NY NY NY NY Be Be Be ewe es De oe ee oe YL
a rN DoD FF KH NH FP STO MeN DWH BW HH BS

 

 

Case 2:19-cr-00088-SPL Document 11 Filed 01/22/19 Page 5 of 6

FORFEITURE ALLEGATION

The Grand Jury realleges and incorporates the allegations of Counts 1 through 7 of
this Indictment, which are incorporated by reference as though fully set forth herein.

Pursuant to Title 18, United States Code, Sections 981 and 982; Title 21, United
States Code, Sections 853 and 881; and Title 28, United States Code, Section 2461(c); and
upon conviction of one or more of the offenses alleged in Counts 1 through 7 of this
Indictment, the defendant shall forfeit to the United States of America all right, title, and
interest in (a) any property constituting, or derived from, any proceeds the persons
obtained, directly or indirectly, as the result of the offense, and (b) any of the defendant’s
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of such offense, including:

a. Fifteen sealed boxes purportedly containing Cobham DESCO Industries
Microchips bearing part number 5962R9689109VXC; and
b. $10,000 U.S. Currency.

If any of the forfeitable property, as a result of any act or omission of the
defendant(s):

(1) cannot be located upon the exercise of due diligence,

(2) has been transferred or sold to, or deposited with, a third party,

(3) has been placed beyond the jurisdiction of the court,

(4) has been substantially diminished in value, or

(5) has been commingled with other property which cannot be divided without
difficulty,
it is the intent of the United States to seek forfeiture of any other property of said
defendant(s) up to the value of the above-described forfeitable property, pursuant to Title
21, United States Code, Section 853(p). |

All in accordance with Title 18, United States Code, Sections 981 and 982; Title 21,
United States Code, Sections 853 and 881; Title 28, United States Code Section 2461(c);

-5-

 

 
Oo OH SI HN NW BP WO NO

NY NY NHN NO NY NH NN KN ROR ee ee ea ea
YH AND WN FW NY KF§ DO HF ITD WwW BP WwW NB HF OC

 

Case 2:19-cr-00088-SPL Document 11 Filed 01/22/19 Page 6 of 6

and Rule 32.2, Federal Rules of Criminal Procedure.

A TRUE BILL

LS/
FOREPERSON OF THE GRAND JURY
Date: January 22, 2019

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

/S/
DAVID A. PIMSNER
TODD M. ALLISON
Assistant United States Attorneys

 
